United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1325
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                          Carlos Alberto Umansor-Mejia

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                           Submitted: November 10, 2014
                                Filed: May 1, 2015
                                  [Unpublished]
                                  ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Carlos Alberto Umansor-Mejia pleaded guilty to illegally reentering the United
States in violation of 8 U.S.C. § 1326(a). The presentence investigation report (PSR)
recommended a guidelines range of 46 to 57 months' imprisonment. The district
court1 varied downward and sentenced Umansor-Mejia to 36 months' imprisonment.
Umansor-Mejia claims his sentence is substantively unreasonable because he was
entitled to a greater variance. We affirm.

                                          I

       Umansor-Mejia was born in Honduras. He illegally entered the United States
in 2001, at the age of 19. He moved to Minnesota, where he lived and worked until
2004. In 2004, Umansor-Mejia was deported after someone reported a number of
illegal immigrants living in St. Cloud.

       In 2005, however, Umansor-Mejia again moved to Minnesota. He was arrested
for drunk driving, but he gave police a false name so he would not again be deported.
In 2006, Umansor-Mejia pled guilty, under a false name, to third-degree criminal
sexual conduct. Umansor-Mejia, then 24, had sexual intercourse with a 15-year-old
victim. Umansor-Mejia was deported a second time in February 2009.

       Umansor-Mejia nevertheless returned to Minnesota. He claims he did so to be
with his pregnant girlfriend. He joined a church and became a minister. He broke his
back at work, and in 2012, underwent surgery. While recovering from surgery, his
probation—part of his sentence for the 2006 conviction—was revoked for failing to
report his location. Umansor-Mejia's recovery was frustrated while in jail, so he has
trouble walking and is in constant pain. Immigration and Customs Enforcement
officials soon became aware that he was an illegal alien.

      A grand jury indicted Umansor-Mejia in the present case in May 2013, and he
pled guilty in July 2013. In the plea agreement, the parties contemplated a base


      1
        The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota.

                                        -2-
offense level of 21 and criminal history category III, corresponding to an advisory
guidelines sentencing range of 46 to 57 months in prison. The PSR also reflected
these calculations.

       The government sought a within-guidelines sentence. Umansor-Mejia sought
a downward departure, claiming that the guidelines in these circumstances "double
count" prior convictions—the base offense level is increased due to the conviction and
the conviction is used to calculate criminal history points. Umansor-Mejia
alternatively sought a downward variance due to his troubled past and other
extenuating circumstances, such as his newfound dedication to Christianity.
Umansor-Mejia argued that 18 months in prison would be an appropriate sentence.

     The district court granted a variance and sentenced Umansor-Mejia to 36
months in prison. Umansor-Mejia timely appealed.

                                            II

      Umansor-Mejia challenges the substantive reasonableness of his sentence. He
contends that even though the district court granted him a downward variance, the
sentence the district court imposed was nevertheless greater than necessary to
accomplish the goals of federal sentencing.

       We review a sentence under a deferential abuse-of-discretion standard. United
States v. Spencer, 700 F.3d 317, 322 (8th Cir. 2012). Where a defendant challenges
a sentence which varied downward from the guidelines range, "it is nearly
inconceivable that the court abused its discretion in not varying downward still
further." Id. (internal quotation omitted). A district court nevertheless abuses its
discretion when it "fails to consider a relevant and significant factor, gives significant
weight to an irrelevant or improper factor, or . . . commits a clear error of judgment
in weighing [appropriate] factors." United States v. Miner, 544 F.3d 930, 932 (8th

                                          -3-
Cir. 2008). The defendant bears the burden of demonstrating that the sentence is
unreasonable. United States v. Bolden, 596 F.3d 976, 984 (8th Cir. 2010).

       Umansor-Mejia contends that the district court failed to consider his "personal
transformation"—his dedication to Christianity—during sentencing. Although the
district court did not specifically address the alleged transformation during sentencing,
we cannot presume that the district court simply ignored the factor. See United States
v. Johnson, 619 F.3d 910, 922 (8th Cir. 2010) ("[T]he district court was aware of [the
defendant's] arguments, and we therefore presume that the district court considered
and rejected them."). Umansor-Mejia highlighted this transformation in his
sentencing memorandum and through various letters submitted to the court.
Umansor-Mejia also alleges that the district court gave insufficient weight to other
relevant factors—his alleged difficult childhood, his extraordinary medical condition,
the undue harshness of the guidelines, and the time he spent in custody prior to
sentencing. The district court questioned Umansor-Mejia's personal history, noting
that other court documents told conflicting stories. The district court specifically
discussed the base-offense-level enhancement stemming from Umansor-Mejia's sexual
conduct conviction. And when imposing its sentence, the district court mentioned
many of the mitigating factors in Umansor-Mejia's case. It varied downward "[d]ue
to [Umansor-Mejia's] health concerns, the fact that [he was] not actively committing
a crime at the time [he] committed this offense, and the fact that [he has] been in
custody. . . awaiting resolution in this case."

       The district court weighed proper factors and did so appropriately. We hold
that the district court did not abuse its discretion by sentencing Umansor-Mejia to a
sentence ten months below the bottom of the guidelines range.
                         ______________________________




                                          -4-